NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANUL MALIK RAM,                                  No.   17-16285

                Petitioner-Appellant,            D.C. No.
                                                 2:15-cv-02074-WBS-DB
 v.

COUNTY OF SACRAMENTO,                            MEMORANDUM*

                Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                    Argued and Submitted September 13, 2018
                            San Francisco, California

Before: TASHIMA, RAWLINSON, and WATFORD, Circuit Judges.

      Anul Ram appeals from the district court’s order dismissing her petition for

a writ of habeas corpus as untimely. She argues that her amended petition was not

time-barred because it relates back to the date of her original petition. See Fed. R.

Civ. P. 15(c)(1)(B). We affirm.

      In order for Ram’s amended petition to relate back to the date of the original,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 3

there must be “a common core of operative facts uniting the original and newly

asserted claims.” Mayle v. Felix, 545 U.S. 644, 659 (2005) (internal quotation

marks omitted). We do not look to the legal theory underlying a claim, but to the

facts on which it is based. Nguyen v. Curry, 736 F.3d 1287, 1297 (9th Cir. 2013),

abrogated on other grounds by Davila v. Davis, 137 S. Ct. 2058 (2017).

      In her original pro se petition, Ram raised claims that her pleas of guilty and

not guilty by reason of insanity were not knowing and voluntary because she was

incompetent to plead when she made them and because her trial counsel provided

ineffective assistance by failing to have her competency evaluated. In her

amended petition, she asserts that her not guilty by reason of insanity plea was not

knowing and voluntary because it was made without a factual basis—that it was,

unknown to her, a fiction invented by her trial counsel to have her committed for

mental health treatment. For the same reason, she argues that her trial lawyer was

ineffective.

      The facts underlying Ram’s original claims have to do with her ability to

understand the trial process and the rights she was giving up when she entered her

pleas. Her new claims, on the other hand, require inquiry into whether the acts she

admitted committing constitute the crime of attempted murder. The relevant facts

for the two sets of claims are entirely distinct. While her new claims, like her old

ones, implicate what she knew and understood at the time of her pleas, her new
                                                                          Page 3 of 3

claims ultimately depend on the adequacy of the evidence supporting her plea to

attempted murder. The claims therefore do not share a common core of operative

facts, and the amended petition does not relate back to the date of the original.

      AFFIRMED.